TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00791-CV



                            Eugenio Espinoza Martinez, Appellant

                                                 v.

                          Kathleen Anne Lozano Martinez, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 425TH JUDICIAL DISTRICT
    NO. 12-1114-F425, HONORABLE MARK J. SILVERSTONE, JUDGE PRESIDING



                            MEMORANDUM OPINION

PER CURIAM

               Appellee Kathleen Anne Lozano Martinez has notified this Court that the divorce

decree in the underlying cause should be reversed because Eugenio Espinoza Martinez did not

receive adequate notice of the final hearing.

               We abate this appeal and remand this cause to the trial court for a hearing and

findings about whether Eugenio Espinoza Martinez received adequate notice of the final hearing.

A supplemental clerk’s record containing the trial court’s findings and the reporter’s record of the

hearing shall be filed no later than August 26, 2013.



Before Justices Puryear, Pemberton, and Rose

Abated

Filed: June 27, 2013